Citation Nr: 1218210	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-33 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan




THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for a low back disorder with low extremity sciatic pain ("low back disorder").  

2.  Entitlement to service connection for a low back disorder.




REPRESENTATION

Veteran represented by:	Charles E. Brown, Attorney at Law




WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to April 2001 and had earlier service with the Army Reserve.

This matter initially before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the RO that denied the Veteran's petition to reopen the previously denied claim of service connection for a low back disorder with low extremity sciatic pain.

In November 2011, the Board remanded the case to the RO in order to afford the Veteran with an opportunity to testify at a hearing.  

In March 2012, the Veteran testified from the RO by way of a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The now-reopened claim of service connection for a low back disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for a low back disorder in a May 2002 rating decision.  He was notified of this action and apprised of his appellate rights, but did not enter a timely appeal.  

2.  The evidence received since the May 2002 rating decision is new and raises a reasonable possibility of substantiating whether the Veteran's back disability was a result of service.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a low back condition.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board reopens the Veteran's claim of service connection for a low back disability and remands it for further development.  As such, no discussion of VA's duties to notify and assist is necessary, since any error in notice or assistance is harmless.

The RO denied the Veteran's claim of service connection for a low back disability in a May 2002 rating decision.  The Veteran was duly notified of this action and apprised of his appellate rights.  He did not appeal the decision in a timely manner. 38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the rating decision consisted of service treatment records dated from October 2000 through April 2001.  The claims file also included other service records dated from December 1996 to January 1997, albeit, they were not considered in the rating decision.

The evidence added to the record since May 2002 includes a "buddy" statement, treatment records, written statements, and hearing testimony by the Veteran and his mother.

At the March 2012 hearing, the Veteran provided testimony that his back disability existed prior to active service, but was aggravated when he fell during physical fitness training while on active duty. 

The September 2007 rating decision determined that the Veteran had not submitted new and material evidence to reopen his claim.  However, on review, the Veteran's recent testimony is found to specifically relate to a previously unestablished fact and to raise a reasonable possibility of substantiating the claim.  

Since the evidence is new and material, the claim of service connection for a back disability is reopened.


ORDER

As new and material evidence has been received to reopen the claim of service connection for a low back condition, the appeal to that extent is granted, subject to further action as discussed hereinbelow.


REMAND

The Veteran asserts that his low back disability was aggravated as a result of a fall injury during active service.

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The claim must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4) to resolve diagnosis(es) and etiology.

To ensure completeness of the record, the RO also should obtain all outstanding VA treatment records referable to the claimed low back disorder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Specifically, the Veteran reports being treated at Brooke Army Medical Center, by Drs. C. and B., at Bones Physical Medicine, and by Dr. W, as indicated on pages 3, 16, 24, 29, and 30 of the hearing transcript. 

The Veteran is shown to have filed for Workman's Compensation, as indicated on page 8 of the hearing transcript.  The VA claims folder does not include records of the Veteran's Workman's Compensation claim which might be pertinent to his VA claims.  As such, those records should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED to the RO for the following action:

1.  After securing any necessary release forms, along with full address information, the RO should obtain take appropriate steps to obtain copies of all outstanding records of treatment rendered the Veteran by VA and/or other identified health care provider for the claimed low back disorder.  All records and/or responses received should be associated with the claims folder.  

If any VA or private records sought are not obtained, the Veteran and his representative should be informed about the records that were not obtained and the efforts taken to obtain them.  He should be notified of the further action needed to be taken.

2.  The RO should take appropriate steps to ask the Veteran to provide information pertaining to the specific unit(s), including dates to which he was assigned during his service in the Army National Guard.  Using any unit assignment information obtained, the RO should contact the NPRC (the National Personnel Records Center) and request that NPRC provide verification of all dates of service for the Veteran (including dates of active duty for training and inactive duty training), and also search its records for any additional service treatment records and personnel records for the Veteran.  If the search effort has negative results, documentation from that facility, to that effect, should be placed in the claims folder.

3.  The RO then should take appropriate steps to send the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to his appeal that is not currently of record.  Specifically, the Veteran should be asked to provide authorization to enable VA to obtain Workers' Compensation records, particularly those associated with the job-related injury.  All records and responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran and his representative that they were not obtained, explain to them the efforts taken to obtain them, and describe further action needed to be taken.

4.  The RO should take all indicated action in order to have the Veteran examined by VA in order to determine the nature and likely etiology of the claimed low back condition.

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

After examining the Veteran and reviewing the entire record, the examiner(s) should provide an opinion as to the following:

(a) Is it at least as likely as not (e.g., a 50 percent or greater probability) that the current low back disability had its onset during the Veteran's period of active service or otherwise was due to an injury or other event or incident of the Veteran's period of service?

(b) If a back disability exist prior to service, is it at least as likely as not that the back disability increase in disability during service?  In answering this question, the examiner is asked to specify whether there was a permanent worsening of the underlying pathology of such disability, as opposed to a temporary flare-up of symptoms.  If the examiner finds that there was a permanent worsening of the underlying back disability, was the worsening due to the natural progress of the disability?

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner(s) is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.

A complete rationale must be provided for all opinions rendered. In the unlikely event that the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

5.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence that is of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


